DAUKSCH, Judge.
This matter is before the court upon a denial of a motion for post-conviction relief. See Fla.R.Crim.P. 3.850.
Appellant has alleged he was denied effective assistance of counsel at sentencing. He says his lawyer never told him he could be sentenced under the sentencing guidelines and that if so he would be entitled to a lesser sentence. See also Hendrix v. State, 491 So.2d 1172 (Fla. 5th DCA 1986).
Because the allegations are sufficient, we quash the order and remand for an evidentiary hearing and order thereon.
REVERSED and REMANDED.
COBB and SHARP, JJ., concur.